FILE COPY




                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512)463-1312




                                    Tuesday, April 07, 2015

Mr. Gregory D. Smith                             Mr. David M. Gunn
Ramey & Flock, P.C.                              Beck Redden LLP
100 East Ferguson, Suite 500                     1221 McKinney Street, Suite 4500
Tyler, TX 75702                                  Houston, TX 77010-2010
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *


RE:    Case Number: 13-0986
       Court of Appeals Number: 12-11-00370-CV                   FILED IN COURT OF APPEALS
       Trial Court Number: 06CV-29005
                                                                  12th Court nf Appeals District
                                                                    I
Style: SOUTHWESTERN ENERGY PRODUCTION COMPANY |
       v.

       TOBY BERRY-HELFAND AND GERY MUNCEY
                                                                            TEXA^
                                                                  CATHY S. LUSK,
Dear Counsel:


       Today the Supreme Court of Texas granted the motion for extension of time to file
petitioner/s reply brief in the above-referenced case. Petitioner, Southwestern Energy Production
Company's reply brief is due to be filed in this office on Tuesday, May 07, 2015. FURTHER
REQUESTS        FOR    EXTENSIONS         OF   TIME      FOR     THIS    FILING     WILL     BE
DISFAVORED.

       PLEASE NOTE pursuant to Tex. R. App. P. 9.2(c)(2) all documents (except documents
submitted under seal) must be e-filed through eFileTexas.gov. You may file up to midnight on
the due date.

       Please note all notices or communication about this case will be sent by email in lieu of
mailing paper documents. (See TEX. R. APP. P. 9.2(c)(7)).
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Patrick D. Passmore, Deputy Clerk

cc:     Ms. Lori Oliver
                                                   FILE COPY




           THE SUPREME COURT OF TEXAS
           Post Office Box 12248
           Austin, Texas 78711
                                           (512)463-1312




Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)